Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7-8, 11-13, 17, 21, 24, 28, 30, 33-34, 39, 42, 44, 53, 58-59, 63 and 69 are pending. 

Applicant’s election without traverse of Group I that read on (A) p53 as a species of SADA polypeptide; (B) SEQ ID NO: 1 as a species of SADA polypeptide sequence; (C) a cell-surface moiety as a species of first target and a radioactive isotope as a species of payload target; (D) metal-Bn-DOTA as a species of second binding domain; and (E) anti-GD2 as a species of first binding domain, in the reply filed on November 29, 2021 is acknowledged.

Claims 24, 39, 44, 53, 58-59, 63 and 69 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-3, 5, 7-8, 11-13, 17, 21, 28, 30, 33-34 and 42, drawn to a particular polypeptide conjugate that read on (A) p53 as a species of SADA polypeptide; (B) SEQ ID NO: 1 as a species of SADA polypeptide sequence; (C) a cell-surface moiety as a species of first target and a radioactive isotope as a species of payload target; (D) metal-Bn-DOTA as a species of second binding domain; and (E) anti-GD2 as a species of first binding domain, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/502,151, filed May 5, 2017, is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 11, 2021 and Oct 29, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on Oct 29, 2019 are acceptable.

Specification
The substitute specification filed on January 27, 2020 has been entered. 
The disclosure is objected to because of the following informalities:  page 34 contains amino acid sequences GGGGSGGGGSGGGGS and GGGGSGGGGSGGGGSGGGGSGGGGSGGGGS which are not identified by sequence identifier (SEQ ID NO: ).  It is not clear if these sequences have been included in the sequence listing. Applicant is required to either amend the specification to include the corresponding Sequence Identifiers. See 37 C.F.R. §§ 1.821-1.825. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
Claim 5 is objected to for reciting non-elected embodiments “p63, p73, hnRNPC, SNAP-23, Stefin B, KCNQ4, and CBFA2T1”. 
Claim 7 is objected to for reciting non-elected embodiments “SEQ ID NOs: 3, 5, 7, 9, 11, 13, and 15”. 
Claim 12 is objected to because of the following informality:  “or a nanoparticle” should have been “and a nanoparticle” for Markush grouping.  
Claim 17 is objected to because of the following informality:  “A” should have been “The” for dependent claim. 
Claim 42 is objected to because of the following informality:  “combinations” should have been “a combination”. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5, 7-8, 11-13, 17, 21, 28, 30, 33, 34 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of "at least 75% with that of a human homo-dimerizing polypeptide” in claim 1 without the sequence identifier (SEQ ID NO) is indefinite because it is unclear which human homo-dimerizing polypeptide that the self-assembly disassembly (SADA) polypeptide having 75% identity to cannot be determined.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  Amending claim 1 to recite "…human homo-multimerizing polypeptide comprising SEQ ID NO: 1", for example, would overcome this rejection. 
The recitation of “one or more higher-order multimerization states” in claim 1 is indefinite because the term “higher-order” is a relative term and not define in the specification.  Further, the term 
Regarding claims 8 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “substantially not immunogenic” is indefinite because the specification does not define the degree of “substantially not immunogenic”.  As such, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  Deleting “substantially” in the claim would obviate this rejection. 
Claim 42 recites “substantially undetectable” is indefinite because the specification does not define the degree of “substantially undetectable”.  As such, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  Deleting “substantially” in the claim would obviate this rejection. 
Claims 2-3, 5, 7, 11, 17, 21, 24, 28, 30, 33 and 34 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5, 7-8, 11-13, 17, 21, 28, 30, 33, 34 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses any polypeptide conjugate comprising:
any self-assembly disassembly (SADA) polypeptide having an amino acid sequence that shows at least 75% identity with that of a human homo-multimerizing polypeptide and being characterized by one or more multimerization dissociation constants (Kp); and at least any first binding domain that binds to any first target and is covalently linked to the SADA polypeptide,
the conjugate being constructed and arranged so that it adopts a first multimerization state and one or more higher-order multimerization states, wherein:
the first multimerization state is less than about ~70 kDa in size, at least one of the higher-order multimerization states is a homo-tetramer or higher-order homo-multimer greater than 150 kDa in size, wherein the higher-order homo-multimerized conjugate is stable in aqueous solution when the conjugate is present at a concentration above the SADA polypeptide Kp, and the conjugate transitions from the higher-order multimerization state(s) to the first multimerization state under physiological conditions when the concentration of the conjugate is below the SADA polypeptide Kp, and optionally wherein the SADA polypeptide: 
(i) has a total buried surface area and/or 
(ii) lacks unpaired cysteine residues.

	Claim 2 encompasses the conjugate of claim 1, wherein the higher-order homo-multimerized conjugate is stable:(i) for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.0-8.0;
 (ii) for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.5-7.5;
(iii) for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.8-7.2, 
(iv) for a period of at least 48 hours, 72 hours, 1 week, 2 weeks, 1 month, 2 months, 3 months, or more; and/or
(v) over 3 or more freeze-thaw cycles.
Claim 3 encompasses the conjugate of claim 1, wherein the transition of the conjugate from the higher-order multimerization state to the first multimerization state is characterized by a Koff within a range of 1x10-6 to 1x10-4 (s-1).

Claim 7 encompasses the conjugate of claim 5, wherein the SADA polypeptide comprises:
(i) a sequence that is at least 90% identical to a sequence as set forth in any one of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15; 
(ii) a sequence that is at least 95% identical to a sequence as set forth in any one of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15; and/or
(iii) a sequence as set forth in any one of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15. 
Claim 8 encompasses the conjugate of claim 1, wherein the first target is selected from the group consisting of an in situ target and a payload target, optionally wherein the in situ target is or comprises an entity selected from the group consisting of: a cell- surface moiety, a cytokine, a receptor ligand, a peptide, a hormone, a metabolite, and a hapten; or the payload target is a therapeutic payload or a diagnostic payload selected from the group consisting of a drug, a polypeptide (such as a toxin, enzyme, cytokine, chemokine, receptor, or biologic), a chemical probe (such as a fluorescent dye or biotin tag), a radioactive isotope, or a nanoparticle.
Claim 11 encompasses the conjugate of claim 1
Claim 12 encompasses the conjugate of claim 11, wherein the conjugate comprises at least two binding domains and wherein the conjugate in the second multimerization state is at least octavalent; can exist in one or more additional multimeric states; or is substantially not immunogenic in a human subject.
Claim 13 encompasses the conjugate of claim 11, wherein the second target is selected from the group consisting of an in situ target and a payload target, optionally wherein the in situ target is or comprises an entity selected from the group consisting of: a cell- surface moiety, a cytokine, a receptor ligand, a peptide, a hormone, a metabolite, and a hapten;  the payload target is a therapeutic payload or a diagnostic payload selected from the group consisting of a drug, a polypeptide (such as a toxin, enzyme, cytokine, chemokine, receptor, or biologic), a chemical probe (such as a fluorescent dye or biotin tag), a radioactive isotope, or a nanoparticle.
Claim 17 encompasses a conjugate of claim 11, wherein the second target is a cell surface moiety, optionally wherein the cell surface moiety is a cell surface receptor or wherein the cell surface moiety is specifically expressed or enriched on a subset of cells in an organism, or on tumor cells.
Claim 21 encompasses the conjugate of claim 1,  wherein the first binding domain or the second binding domain is or comprises a ligand for a cell surface receptor, a cytokine receptor binding domain, or an antibody, antibody component, or antigen-binding antibody fragment specific for a cell surface target.
Claim 28 encompasses the conjugate of claim 21, wherein the first binding domain is an anti-GD2 (elected species), anti-Globo H, anti-GPA33, anti-PSMA, anti-polysialic acid, anti-Lew”, anti- L1CAM, anti-HER2, anti-B7H3, anti-CD33, anti-peptide/MHC, anti-glypican3, or anti-GD3 binding domain.

Claim 33 encompasses the conjugate of claim 21, wherein the first and second binding domains are part of a bispecific antibody agent, optionally wherein bispecific antibody agent comprises a first binding domain that binds a tumor target and a second binding domain that binds a metal-Bn-DOTA or an immune-cell activating receptor.  
Claim 34 encompasses the conjugate of claim 33, wherein the bispecific antibody agent comprises a first binding domain that binds a tumor target and a second binding domain that binds a metal-Bn-DOTA. 
Claim 42 encompasses a composition comprising the conjugate of claim 1 
The specification discloses a self-assembly disassembly (SADA) polypeptide from human p53 tetramerization domain (residues 321-359, aka SADA tag) consisting of the amino acid sequence of SEQ ID NO: 1, see p. 51.  The specification exemplifies bispecific antibody-based conjugate comprising a tandem-scFv bispecific antibody with two different scFv’s liked by a G4S linker and followed by a tetrameric SADA tag (SEQ ID NO: 1).  
Three constructs were produced (P53-BIDE, P63-BIDE, P73-BIDE), each comprising a first scFv with specificity for tumor cells (a humanized anti-GD2 scFv) and a second scFv with specificity for a metal-chelate of Benzyl- 1,4,7, 10-tetraazacyclododecane-1,4,7,10-tetraacetic acid, [metal]-Bn-DOTA, which recognizes Bn-DOTA when chelating metal ions such as Lu-177, Y-86, Y-90, In-111, etc.  The constructs, P53-BiDE and P53-BiDE(NOHIS) (which lacks a terminal HIS tag) included a SADA domain that is derived from the human p53 tetramerization domain.  The construct, P63-BiDE, included a SADA domain that is derived from the human p63 tetramerization domain.  The construct, P73-BiDE included a SADA domain that is derived from the human p73 tetramerization domain.  
The amino acid sequences and the cDNA nucleotide sequences of these constructs are shown below. 

SEQ ID NO: 19 is  p53-BIDE polypeptide (human 3F8 scFv, human C825-scFv, human P53 tetramerization domain, GS linker, IgG3 spacer).  
SEQ ID NO: 25 is a P53-BIDE(SL) polypeptide comprising (hu3F8-scFv, huC825-scFv, huP53-tet, GS linker, IgG3 spacer).  
SEQ ID NO: 31 is a P53-BIDE(LL) polypeptide comprising (hu3F8-scFv, huC825-scFv, huP53-tet, GS linker, IgG3 linker.  
SEQ ID NO: 37 is a P53-mBIDE(NOHIS) polypeptide comprising (hu3F8-scFv, C825-scFv, huP53-tet, GS linker and IgG3 spacer).  
SEQ ID NO: 39 is a P53-mBIDE polypeptide comprising (hu3F8-scFv, C825-scFv, huP53-tet, GS linker and IgG3 spacer).  
SEQ ID NO: 45 is a P53-mBIDE(SL) polypeptide comprising (hu3F8-scFv, C825-scFv, huP53-tet, GS linker and IgG3 spacer). 
SEQ ID NO: 51 is a P53-mBIDE(LL) polypeptide (hu3F8-scFv, C825-scFv, huP53-Tet, GS linker, IgG3 spacer.  The antibody hu3F8 scFv binds to human GD2 whereas C825-scFv binds to metal-chelate of Benzyl- 1,4,7, 10-tetraazacyclododecane-1,4,7,10-tetraacetic acid, [metal]-Bn-DOTA, or Bn-DOTA.
These constructs (e.g., P53-BIDE (NOHIC), P53-BIDE) may be useful for pretargeted Radioimmunotherapy (PRIT).   Each SADA-biDE self-assembles into a stable homo-tetramer through its SADA domain (i.e., p53 tetramerization domain).  Therefore, each can exist as monomer, a dimer of monomers (half dimer) or a dimer of dimers (full tetramer).  P53-BiDE exists in vitro predominantly as a tetramer, stable for over four weeks at 37 ˚C, has Koff (sec-1) of 11.2 +1.4 x 10-5, and a half-life of 104 min.  The exemplary tetrameric bispecific antibody based conjugate with p53 tetramerization domain  (P53-BIDE(NOHIS) is rapidly cleared on its own between 24 and 72 hours after injection, even without the use of a clearing agent (CA), after pre-targeting.  The SADA-BiDE P53-BIDE (NOHIS) is stably 
However, the specification does not describe the structure, e.g. amino acid sequence of all self-assembly disassembly (SADA) polypeptides having an amino acid sequence that shows at least 75% identity with that of any undisclosed human homo-multimerizing polypeptide that correlated with which  function, such as one or more multimerization dissociation constants (KD); capable of adopting a first multimerization state and one or more higher-order multimerization states, wherein the first multimerization state is less than about ~70 kDa in size, at least one of the higher-order multimerization states is a homo-tetramer or higher-order homo-multimer greater than 150 kDa in size, wherein the higher-order homo-multimerized conjugate is stable in aqueous solution when the conjugate is present at a concentration above the SADA polypeptide KD, and the conjugate transitions from the higher-order multimerization state(s) to the first multimerization state under physiological conditions when the concentration of the conjugate is below the SADA  polypeptide KD, and has a total buried surface area and/or lacks unpaired cysteine residues as per claim 1, stable for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.0-8.0, such as a pH of 6.5-7.5, a pH of 6.8-7.2, for a period of at least 48 hours, 72 hours, 1 week, 2 weeks, 1 month, 2 months, 3 months, or more; and/or over 3 or more freeze-thaw cycles or a Koff within a range of 1x10-6 to 1x10-4 (s-1).  No common structural attributes identify the members of the genus.  The structure-function correlation set forth in the disclosure does not clearly allow persons of ordinary skill in the art to recognize that the applicant has in fact invented what is claimed because the disclosure only sets forth adequate written description for p53 tetramerization domain consisting of the amino acid sequence of SEQ ID NO: 1 as the SADA polypeptide.  Thus, the off within a range of 1 x 10-6 to 1 x 10-4 (s-1)) cannot be correlated with the disclosed structures.
Regarding number of species of first binding domain that binds to any first target, the specification discloses just one antibody hu3F8 scFv binds to human GD2 and the other antibody C825-scFv that binds to metal-chelate of Bn-DOTA.  Two species of scFv antibodies are not representative of the claimed genus of binding domain that binds to any first target, any first target such as any cell-surface moiety, any in situ target, any cytokine, any receptor ligand, any peptide, any hormone, any metabolite any hapten, any drug, any toxin, any enzyme, any chemokine any receptor, any biologic, any chemical probe such as any fluorescent dye or biotin, any radioactive isotope, any nanoparticle, any cell surface receptor expressed on a subject of any cells in any organism or on any tumor cells (claims 8, 13, 17) or any ligand for any cell surface receptor, or cytokine receptor binding domain, or any antibody or any antibody component or antigen-binding antibody fragment specific for any cell surface target (claim 21). 
Even assuming the targeting molecule is an antibody that binds to GD2, the specification discloses just one hu3F8 scFv binds to human GD2.  The specification fails to disclose a representative number of species that bind to any GD2.  The specification does not describe the structure of heavy chain variable domains and light chain variable domains of all antibodies or antibody component that bind to such. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino Amgen), and a single species, or a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).   
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
In this case, the structure, e.g., the amino acid sequence of heavy and light chain variable domains or the six CDRs of the antibodies or the VHH nanobody that bind to all first target such as any cell-surface moiety and second target such as any radioactive isotope is not adequately described.  
Regarding antibody component (claim 21), the term “component” could be as little as a few amino acids. Other than the antigen-binding fragment of an antibody that binds to human GD, the specification does not describe the antibody components that maintains antigen binding for the first or second binding domain.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a self-assembly disassembly-bispecific DOTA-engaging (SADA-BiDE) comprising a human p53 tetramerization domain as set forth in the amino acid sequence of SEQ ID NO: 1 and two antigen binding domains wherein the first antigen binding domain is a scFv antibody that binds to human disialoganglioside GD2 and wherein the second antigen binding domain is a scFv antibody that binds to Benzyl- 1,4,7, 10-tetraazacyclododecane-1,4,7,10-tetraacetic acid, [metal]-Bn-DOTA, (Bn-DOTA), wherein the self-assembly and disassembly of the SADA-BiDE into a tetramer, a dimer or a monomer for pre-targeted Radioimmunotherapy (PRIT), (2) the self-assembly and disassembly of the SADA-BiDE wherein the tetramer is stable for over four weeks at 37 ˚C, the tetramer has Koff (sec-1) of 11.2 +1.4 x 10-5, and a half-life of 104 min, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.   

Claims 1-3, 5, 7-8, 11-13, 17, 21, 28, 30, 33, 34 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a self-assembly disassembly-bispecific DOTA-engaging (SADA-BiDE) comprising a human p53 tetramerization domain as set forth in the amino acid sequence of SEQ ID NO: 1 and two antigen binding domains wherein the first antigen binding domain is a scFv antibody that binds to human disialoganglioside GD2 and wherein the second antigen binding domain is a scFv antibody that binds to , does not reasonably provide enablement for the claimed conjugate as set forth in claims 1-3, 5, 7-8, 11-13, 17, 21, 24, 28, 30, 33, 34 and 42. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any polypeptide conjugate comprising:
any self-assembly disassembly (SADA) polypeptide having an amino acid sequence that shows at least 75% identity with that of a human homo-multimerizing polypeptide and being characterized by one or more multimerization dissociation constants (Kp); and at least any first binding domain that binds to any first target and is covalently linked to the SADA polypeptide,
the conjugate being constructed and arranged so that it adopts a first multimerization state and one or more higher-order multimerization states, wherein:
the first multimerization state is less than about ~70 kDa in size, at least one of the higher-order multimerization states is a homo-tetramer or higher-order homo-multimer greater than 150 kDa in size, wherein the higher-order homo-multimerized conjugate is stable in aqueous solution when the conjugate is present at a concentration above the SADA polypeptide Kp, and the conjugate transitions from the higher-order multimerization state(s) to the 
(i) has a total buried surface area and/or 
(ii) lacks unpaired cysteine residues.

	Claim 2 encompasses the conjugate of claim 1, wherein the higher-order homo-multimerized conjugate is stable:(i) for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.0-8.0;
 (ii) for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.5-7.5;
(iii) for a period of at least 24 hr at 37 °C in an aqueous buffer with a pH of 6.8-7.2, 
(iv) for a period of at least 48 hours, 72 hours, 1 week, 2 weeks, 1 month, 2 months, 3 months, or more; and/or
(v) over 3 or more freeze-thaw cycles.
Claim 3 encompasses the conjugate of claim 1, wherein the transition of the conjugate from the higher-order multimerization state to the first multimerization state is characterized by a Koff within a range of 1x10-6 to 1x10-4 (s-1).
Claim 5 encompasses the conjugate of claim 1, wherein the SADA polypeptide comprises a tetramerization, pentamerization or hexamerization domain or comprises a tetramerization domain of any one of p53, p63, p73, hnRNPC, SNAP-23, Stefin B, KCNQ4, and CBFA2T1.
Claim 7 encompasses the conjugate of claim 5, wherein the SADA polypeptide comprises:
(i) a sequence that is at least 90% identical to a sequence as set forth in any one of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15; 
(ii) a sequence that is at least 95% identical to a sequence as set forth in any one of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15; and/or
(iii) a sequence as set forth in any one of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15. 
Claim 8 encompasses the conjugate of claim 1, wherein the first target is selected from the group consisting of an in situ target and a payload target, optionally wherein the in situ target is or comprises an entity selected from the group consisting of: a cell- surface moiety, a cytokine, a receptor ligand, a peptide, a hormone, a metabolite, and a hapten; or the payload target is a therapeutic payload or a diagnostic payload selected from the group consisting of a drug, a polypeptide (such as a toxin, enzyme, cytokine, chemokine, receptor, or biologic), a chemical probe (such as a fluorescent dye or biotin tag), a radioactive isotope, or a nanoparticle.
Claim 11 encompasses the conjugate of claim 1

Claim 13 encompasses the conjugate of claim 11, wherein the second target is selected from the group consisting of an in situ target and a payload target, optionally wherein the in situ target is or comprises an entity selected from the group consisting of: a cell- surface moiety, a cytokine, a receptor ligand, a peptide, a hormone, a metabolite, and a hapten;  the payload target is a therapeutic payload or a diagnostic payload selected from the group consisting of a drug, a polypeptide (such as a toxin, enzyme, cytokine, chemokine, receptor, or biologic), a chemical probe (such as a fluorescent dye or biotin tag), a radioactive isotope, or a nanoparticle.
Claim 17 encompasses a conjugate of claim 11, wherein the second target is a cell surface moiety, optionally wherein the cell surface moiety is a cell surface receptor or wherein the cell surface moiety is specifically expressed or enriched on a subset of cells in an organism, or on tumor cells.
Claim 21 encompasses the conjugate of claim 1,  wherein the first binding domain or the second binding domain is or comprises a ligand for a cell surface receptor, a cytokine receptor binding domain, or an antibody, antibody component, or antigen-binding antibody fragment specific for a cell surface target.
Claim 28 encompasses the conjugate of claim 21, wherein the first binding domain is an anti-GD2 (elected species), anti-Globo H, anti-GPA33, anti-PSMA, anti-polysialic acid, anti-Lew”, anti- L1CAM, anti-HER2, anti-B7H3, anti-CD33, anti-peptide/MHC, anti-glypican3, or anti-GD3 binding domain.
Claim 30 encompasses the conjugate of claim 1, further comprising a dimerization domain or a second SADA domain.
Claim 33 encompasses the conjugate of claim 21, wherein the first and second binding domains are part of a bispecific antibody agent, optionally wherein bispecific antibody agent comprises a first binding domain that binds a tumor target and a second binding domain that binds a metal-Bn-DOTA or an immune-cell activating receptor.  
Claim 34 encompasses the conjugate of claim 33, wherein the bispecific antibody agent comprises a first binding domain that binds a tumor target and a second binding domain that binds a metal-Bn-DOTA. 
Claim 42 encompasses a composition comprising the conjugate of claim 1 
The specification discloses a self-assembly disassembly (SADA) polypeptide from human p53 tetramerization domain (residues 321-359, aka SADA tag) consisting of the amino acid sequence of SEQ 
Three constructs were produced (P53-BIDE, P63-BIDE, P73-BIDE), each comprising a first scFv with specificity for tumor cells (a humanized anti-GD2 scFv) and a second scFv with specificity for a metal-chelate of Benzyl- 1,4,7, 10-tetraazacyclododecane-1,4,7,10-tetraacetic acid, [metal]-Bn-DOTA, which recognizes Bn-DOTA when chelating metal ions such as Lu-177, Y-86, Y-90, In-111, etc.  The constructs, P53-BiDE and P53-BiDE(NOHIS) (which lacks a terminal HIS tag) included a SADA domain that is derived from the human p53 tetramerization domain.  The construct, P63-BiDE, included a SADA domain that is derived from the human p63 tetramerization domain.  The construct, P73-BiDE included a SADA domain that is derived from the human p73 tetramerization domain.  
The amino acid sequences and the cDNA nucleotide sequences of these constructs are shown below. 
SEQ ID NO: 17 is a P53-BIDE(NOHIS) polypeptide comprising (hu3F8-scFv, huC825-scFv, huP53-tet, GS linker, IgG3 spacer). 
SEQ ID NO: 19 is  p53-BIDE polypeptide (human 3F8 scFv, human C825-scFv, human P53 tetramerization domain, GS linker, IgG3 spacer).  
SEQ ID NO: 25 is a P53-BIDE(SL) polypeptide comprising (hu3F8-scFv, huC825-scFv, huP53-tet, GS linker, IgG3 spacer).  
SEQ ID NO: 31 is a P53-BIDE(LL) polypeptide comprising (hu3F8-scFv, huC825-scFv, huP53-tet, GS linker, IgG3 linker.  
SEQ ID NO: 37 is a P53-mBIDE(NOHIS) polypeptide comprising (hu3F8-scFv, C825-scFv, huP53-tet, GS linker and IgG3 spacer).  
SEQ ID NO: 39 is a P53-mBIDE polypeptide comprising (hu3F8-scFv, C825-scFv, huP53-tet, GS linker and IgG3 spacer).  

SEQ ID NO: 51 is a P53-mBIDE(LL) polypeptide (hu3F8-scFv, C825-scFv, huP53-Tet, GS linker, IgG3 spacer.  The antibody hu3F8 scFv binds to human GD2 whereas C825-scFv binds to metal-chelate of Benzyl- 1,4,7, 10-tetraazacyclododecane-1,4,7,10-tetraacetic acid, [metal]-Bn-DOTA, or Bn-DOTA.
These constructs (e.g., P53-BIDE (NOHIC), P53-BIDE) may be useful for pretargeted Radioimmunotherapy (PRIT).   Each SADA-biDE self-assembles into a stable homo-tetramer through its SADA domain (i.e., p53 tetramerization domain).  Therefore, each can exist as monomer, a dimer of monomers (half dimer) or a dimer of dimers (full tetramer).  P53-BiDE exists in vitro predominantly as a tetramer, stable for over four weeks at 37 ˚C, has Koff (sec-1) of 11.2 +1.4 x 10-5, and a half-life of 10-4 min.  The exemplary tetrameric bispecific antibody based conjugate with p53 tetramerization domain  (P53-BIDE(NOHIS) is rapidly cleared on its own between 24 and 72 hours after injection, even without the use of a clearing agent (CA), after pre-targeting.  The SADA-BiDE P53-BIDE (NOHIS) is stably retained at the target site even after 96 hours, see Figure 6E.  The specification discloses two-step PRIT therapy with PS53-BIDE(NOHIS) was able to completely ablate tumors in all four mice treated. Thus, two-step PRIT therapy using P53-BIDE(NOHIS), even with only 24 hours between administration of P53-BIDE(NOHIS) and Lu-Bn-DOTA, and importantly without the use of a CA, is a highly effective tumor therapy.  Furthermore, even administration of up to four doses of P53-BIDE(NOHIS), totaling 2 mCi of Lu-Bn-DOTA, did not induce any clinical or histologic toxicity (data not shown). To date, no off-target toxicity was observed in any of the treated mice, see Example 7. 
However, the specification does not teach the structure, e.g. amino acid sequence of all self-assembly disassembly (SADA) polypeptides having an amino acid sequence that shows at least 75% identity with that of any undisclosed human homo-multimerizing polypeptide that correlated with which  function, such as one or more multimerization dissociation constants (KD); capable of adopting a first multimerization state and one or more higher-order multimerization states, wherein the first -6 to 1x10-4 (s-1) to enable one of skill in the art to make and use the claimed invention without undue experimentation.  
Regarding number of species of first binding domain that binds to any first target, the specification discloses just one antibody hu3F8 scFv binds to human GD2 and the other antibody C825-scFv that binds to metal-chelate of Bn-DOTA.  Two species of scFv antibodies are not representative of the claimed genus of binding domain that binds to any first target, any first target such as any cell-surface moiety, any in situ target, any cytokine, any receptor ligand, any peptide, any hormone, any metabolite any hapten, any drug, any toxin, any enzyme, any chemokine any receptor, any biologic, any chemical probe such as any fluorescent dye or biotin, any radioactive isotope, any nanoparticle, any cell surface receptor expressed on a subject of any cells in any organism or on any tumor cells (claims 8, 13, 17) or any ligand for any cell surface receptor, or cytokine receptor binding domain, or any antibody or any antibody component or antigen-binding antibody fragment specific for any cell surface target (claim 21). 
Even assuming the targeting molecule is an antibody that binds to GD2, the specification discloses just one hu3F8 scFv binds to human GD2.  The specification does not teach the structure of heavy chain variable domains and light chain variable domains of all antibodies or antibody component that bind to such, much less to GD2 from any animal. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  There are insufficient working examples.  It is unpredictable which first binding domain covalently linked to any undisclosed SADA polypeptide is effective for treating cancer without undue experimentation.  
Regarding antibody component (claim 21), the term “component” could be as little as a few amino acids. Other than the antigen-binding fragment of an antibody that binds to human GD, the specification does not teach which amino acids or antibody components that maintains antigen binding for the first or second binding domain.  There are no working examples. 
As such, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thie et al (New Biotechnology 26(6): 314-321, 2009; PTO 892) as evidenced by US20060228300 (Chang hereafter, published Oct 6, 2006; PTO 892).
Thie teaches polypeptide comprising a multimerization domain such as p53 tetramerization domain (aka self-assembly disassembly (SADA) polypeptide) and at least one binding domain such as scFv that binds to a target antigen such as MUC1A or MUC1 B on the surface of tumor cell, see entire document, p. 315, p53 multimerization domain sequence, Figure 1, scFv p53 (130.3 kDa), in particular.  

    PNG
    media_image1.png
    153
    140
    media_image1.png
    Greyscale

The multimerization domains were fused C-terminally to antibody fragment VH and VL of scFv and led to auto-multimerized antibody fragments (aka conjugate).  The p53 multimerization domain in scFv-p53 polypeptide forms homodimeric and then tetrameric miniantibody as evidenced by the teachings of Chang.  The tetrameric scFv p53 has a molecular weight of 130 kDa, a homodimer is expected to be half of 130 kDa, which is 65 kDa, and is less than about 70 kDa in size.  The term “or” does not require higher-order homo-multimer greater than 150 kDa in size.  The polypeptide has a total buried surface area of 900 angstrom to 4000 angstrom and/or lack unpaired cysteine residues are not included as they are optional.  
Evidentiary reference Chang teaches Human p53 is a modular protein consisting of discrete functional domains. The C-terminal residues 325-355 (Scheme I) of human p53, termed the tetramerization domain (p53tet), spontaneously form a tetramer in solution, which is in fact a dimer of 
Regarding claim 5 and 7, Thie teaches the tetramerization domain of p53 comprises the amino acid sequence TPLGDTTHTSGKPLDEYFTLQIRGRERFEMFRELNEALEKLDAQAGKEPGGSGGAPHHHHH, see p. 315, in particular.  The reference comprises the claimed SEQ ID NO: 1, see sequence underline above.  The reference is 100% identical to the claimed SEQ ID NO: 1.  The term “comprising” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acids at either or both ends.  
Claims 2 and 3 are included as products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 11, 12, 17, 21, 28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Thie et al (New Biotechnology 26(6): 314-321, 2009; PTO 892) in view of Wang et al (Zhonguha Yi Xue Za Zhi 85(7): 479-82, published Feb 23, 2005, abstract; PTO 892), Pluckthun et al (Immunotechnology 3: 83-105, 1997; PTO 892) and US Patent No. 6,451,995 (issued Sep 17, 2002; PTO 892). 
The teachings of Thie have been discussed supra. 

However, Wang teaches a bispecific antibody (BsAb) comprising a human p53 tetramerization domain (aka instant self-assembly disassembly (SADA) polypeptide) fused to (aka covalently linked) to at least two scFv antibodies that binds to CD3 and prostate cancer (anti-CD3/anti-prostate-cancer bispecific single antibody), see abstract, in particular. Wang teaches the multivalent anti-CD3 x anti-prostate-cancer BsAb exhibits much higher functional affinity and biological activity, see abstract, in particular.  Claims 11, 13 and 17 are included as Wang teaches the first and second binding domains, e.g., scFv binds to different targets, e.g., CD3 and prostate cancer antigen on the cell surface of tumor cell.   Claim 21 is includes as Wang teaches the first binding domain such as scFv that binds to a cell surface receptor, such as CD3 on T cell.  Claim 33 is included as the first and second binding domains, e.g., scFv are part of a bispecific antibody taught by Wang.  The second binding domain that binds a metal-Bn-DOTA or immune-cell activating receptor is optional. 
Likewise, Pluckthun teaches tetrameric miniantibodies using a tetramerization domain based on human sequence of human p53 protein to reduce immunogenicity, see p. 95, in particular.  The tetrameric multivalent and bispecific antibody (p. 96) comprising scFv linked to human p53 tetramerization domain self-associating peptide (tetrazipper) via a human IgG3 upper hinge, see p. 91, Table 1, p. 93, caption of Fig. 4, VH-linker-VL-hinge-p53, p. 95, tetrameric miniantibodies, in particular. 

    PNG
    media_image2.png
    312
    316
    media_image2.png
    Greyscale

The tetramerization domain of p53 leads to a more or less tetrahedral distribution of the four scFvs in space, which therefore span a very large distance and can reach epitopes far away from each other, see p. 93, caption of Fig. 4, in particular.
Claim 12 is included as Pluckthun teaches the tetrameric miniantibodies have reduced immunogenicity in human subject as the p53 tetramerization domain is from human p53, the hinge is from human IgG3 upper hinge and they are part of the human proteins, see p. 95, right col.  The term “or” does not require the conjugate in the second multimerization state is at least octavalent or can exist in one or more additional multimeric states. 
The tetrameric p53 scFv prolongs the half-life of dissociation seven-fold compared to dimeric anti-LeY antibody and enhanced functional affinity of monomeric scFv by increasing in valency, see p. 96, left col.   Pluckthun teaches bispecific scFv-hinge-helix-turn-helix where two scFv of specificity A at the N-terminus of p53 and two scFvs of specificity B at the C-terminus of p53 tetramerization domain, see p. 99.  Combining the two is expected to auto-multimerized to form bivalent bispecific antibody (two binding sites for A and two binding sites for B).  Pluckthun teaches the advantages of self-associating scFv-p53 are small antibody increases tumor penetration, the self-associated tetramerization p53 increases the functional affinity for the di and tetramerized miniantibody, prolonged circulation time and the modular design is versatile, allowing for interchange of different scFv antibodies that bind to different targets.  
Claim 30 is included as Plucthun teaches the additional dimerization domain such as hinge from 
Like Thie and Wang, Pluckthun does not teach the first binding domain is anti-GD2 scFv antibody on the cell surface as per claim 28. 
However, the ‘995 patent teaches Disialoganglioside G.sub.D2 (expressed on the cell surface) has been found in a wide spectrum of human tumors, including neuroblastoma, osteosarcomas and other soft tissue sarcomas, medulloblastomas, high grade astrocytomas, melanomas, and small cell lung cancer..sup.2-4 Among glioblastoma multiforme and anaplastic astrocytoma, anti-G.sub.D2 demonstrated the most restrictive pattern when compared with anti-G.sub.D3 and anti-GM2 antibodies..sup.5.6
The ‘995 patent teaches various single chain antibody constructs such as 5F11-scFv, 3G6-scFv, 5F11-scFv (aka antigen binding fragment) which specifically bind to the disialoganglioside G.sub.D2 (GD2), see entire document, abstract, Tables 2-3, in particular.  These antibody constructs may be coupled to a label such as a radiolabel or to a protein such as streptavidin or pro-drug converting enzymes for use in imaging or therapeutic applications.   The ‘995 patent teaches scFv-CD8 constructs can be transfected through retroviral vector into human and mouse lymphocytes. Since these scFv are permanently integrated into the cellular genome, these lymphocytes express scFv on their cell surface and through the CD8 cytoplasmic domain become activated upon antigen binding. scFv facilitates the homing of these cells to tumor sites, thus being effective in promoting both the localization and killing of tumors.  The ‘995 patent further teaches ScFv-streptavidin (streptavidin being the pre-therapeutic moiety) is introduced into an organism suspected of harboring G.sub.D2 expressing cells, where it binds to any such cells present. A therapeutic agent (X) bound to biotin is then introduced. Binding of the biotin the streptavidin results in localization of the chemotherapeutic agent X at the site of the G.sub.D2 producing cells. Other pre-therapeutic moieties include pro-drug converting enzymes. Directly therapeutic moieties such as toxins can also be used. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine 
The person of ordinary skill would have had a reasonable expectation of success in linking any anti-GD2 scFv and anti-CD8 scFv of the ‘995 patent to the self oligomerized p53 tetramerization domain of Pluckthun or Wang because the ‘995 patent teaches anti-CD8 antibodies can be used to localize cancer cell that expressed GD2 such as neuroblastoma, osteosarcomas and other soft tissue sarcomas, medulloblastomas, high grade astrocytomas, melanomas, and small cell lung cancer, glioblastoma multiforme and bispecific antibody that binds to GD2 and CD8 can redirect T cell to cancer cells.  
The person of ordinary skill would have had a reasonable expectation of success in linking any anti-CD3 scFv and anti-prostate scFv to the self-p53 tetramerization domain because Wang teaches the multivalent anti-CD3 x anti-prostate-cancer BsAb exhibits much higher functional affinity and biological activity, see abstract, in particular.
One of ordinary skill in the art would have been motivated to use the four helices having the same sequence from p53 tetramerization domain because Pluckthun teaches self-associating helices can be fused to the scFv fragment, linked by the upper hinge region from IgG3 can form multivalent (tetravalent, monospecific or bivalent, bispecific) antibody that can improved the performance of the miniantibodies by binding antigens or epitopes far away from each other, see p. 93; the small scFv self-associated tetramerization p53 increases the functional affinity of tetramerized miniantibody, prolonged circulation time.  The modular design is versatile, allowing for interchange of different scFv antibodies that bind to different targets.  
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 13, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thie et al (New Biotechnology 26(6): 314-321, 2009; PTO 892) in view of Wang et al (Zhonguha Yi Xue Za Zhi 85(7): 479-82, published Feb 23, 2005, abstract; PTO 892), Pluckthun et al (Immunotechnology 3: 83-105, 1997; PTO 892) and US Patent No. 6,451,995 (issued Sep 17, 2002; PTO 892) as applied to claims 1, 11, 12, 17, 21, 28, 30 and 33 above and further in view of Cheal et al (Eur. J. Nucl Med Mol Imaging 43(5): 925-937, May 2016, published online Nov 24, 2015; PTO 892) and US20060228300 (Chang hereafter, published Oct 6, 2006; PTO 892)
The combine teachings of Thie, Wang, Pluckthun and the ‘995 patent have been discussed supra. 

However, Cheal teaches GPA33 is a transmembrane glycoprotein abundantly expressed over 95% of colorectal cancer, with restricted expression in normal tissue and could be ideal for pretargeted Radioimmunotherapy (PRIT) utilizing bispecific antibodies (BsAb), see p. 926, right col., in particular.  Cheal teaches engineered bispecific antibody incorporating humanized A33 that binds to GPA33 and C825 single chain antibody that binds to benzyl (Bn)-DOTA-metal complex.  These IgG-scFv antibody are tetravalent molecules, comprising of two binding sites for the Bn-DOTA-radiometal hapten (about 10-20 pM) for pretargeting.  Cheal teaches using a three-step PRIT protocol with the anti-GPA33/anti-DOTA (metal) BsAb huA33-C825, a dextran-based clearing agent (CA), and 177Lu-DOTA-Bn, mice with established s.c. SW1222 human colorectal cancer xenografts were treated with 177Lu-DOTA-Bn administered activities as high as 111.0 MBq without demonstrable radiotoxicity to normal tissues including bone marrow, and kidney.  Fractionated administered activities were significantly more effective than equivalent single activities in terms of tumor response, see entire document, conclusion, in particular.  
Claim 42 is included as Chang teaches a composition comprising the conjugate formulated for injection, see para. [0162], [0163], [0130], [0154].  Chang teaches multispecific, multivalent antibody is a construct that has more than one binding site of different specificity, see para. [0102]) and methods and compositions provide a platform technology for generating a stably tethered assembly of modular subunits, see para. [0107].  The Stably Tethered Assembly of Modular Subunits Derived from Recombinant Antibody Binding the DDD sequences (shown for DDD1 and DDD2 in FIG. 1) are derived 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Thie, Chang, Wang, Pluckthun and the ‘995 patent and Cheal by substituting the scFv antibody that bind to GD2 and CD8 of the ‘995 patent or the scFv antibodies that bind to CD3 and prostate cancer antigen of Wang for the scFv antibody that bind to GPA33 and Bn-DOTA-radiometal hapten as taught by Cheal and then covalently linked to a tetramerization domain from human p53 as taught by Thie, Wang or Pluckthun to arrive at the claimed invention with a reasonable expectation of success, e.g., pretargeting of radioactive Bn-DOTA conjugate using bivalent, bispecific tetrameric 
One of ordinary skill in the art would have been motivated to do so because Cheal teaches scFv C825 binds to Bn-DOTA with high affinity about 10-20 pM affinity (see p. 926, right col.) and can be optimize for pretargeted Radioimmunotherapy (PRIT), see p. 929, in particular. 
The person of ordinary skill would have had a reasonable expectation of success in covalently linking any scFv antibody that binds to any target of interest to the tetrameric domain of p53 because Pluckthun teaches the in vivo stability of the tetrameric miniantibody is high enough to result in efficient tumor targeting and the self-associating tetramerization domain of p53 is that it allows a modular engineering approach to switch from one format (e.g., tetravalent monospecific antibody) to other (e.g., bivalent, bispecific antibody) depending on the aim of the in vivo application.  This approach does not depend on the details of the heavy chain variable domain and the light chain variable domain.  
The person of ordinary skill would have had a reasonable expectation of success in covalently linking any scFv antibody that binds to any target of interest to the tetrameric domain of p53 because Chang teaches fusion proteins containing p53tet are therefore expected to form very tightly bound dimers as the p53 tetramerization domain (p53tet), spontaneously form a tetramer in solution, which is in fact a dimer of dimers with a weak affinity (Kd.about.2 uM) between the two dimers. However, the two monomers in each dimer are strongly associated, with a Kd reported to be lower than 10.sup.-15 M, see para. [0420] and the modular approach is highly versatile (see para. [0082]) and there is essentially no limit on the types of precursors that can be attached to, see para. [0109]. 
Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644